Citation Nr: 1821359	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-30 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and M. S.


ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1963 to November 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The case was certified to the Board by the RO in Salt Lake City, Utah. 
 
The Veteran testified in June 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.


FINDINGS OF FACT

1. In June 2015, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the issue of entitlement to service connection for hearing loss.

2.  The Veteran's preexisting right knee disorder was aggravated during active service, and the record does not contain clear and unmistakable evidence that such aggravation was due to the natural progress of the disease.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for hearing loss by the Veteran have been met. 38 U.S.C. § 7105 (b)(2), (d)(5)(2012); 38 C.F.R. § 20.204(2017).

2. The Veteran's preexisting right knee internal derangement was aggravated by active service beyond its natural progression.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 3.102, 3.30, 3.306 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id. 

In the present case, at the June 2015 Board hearing, the appellant requested to withdraw his appeal as to the issue of entitlement to service connection for hearing loss.  Given that request there remains no allegation of error of fact or law for appellate consideration as concerns that issue.  Accordingly, the Board does not have jurisdiction to review that claim and it is dismissed.

Right Knee

The Veteran asserts that he has a right knee disorder which preexisted his entrance into service and was aggravated beyond its natural progression during service.  Direct service connection has not been alleged.  During a June 2015 hearing, the Veteran testified that he incurred a right knee disorder while playing football prior to service.  He recounted substantial standing and walking during his active-duty service as a policeman, as well as traversing difficult terrain in Vietnam.  He alleged these activities aggravated the preexisting right knee disorder.  
 
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.   To rebut this presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C. § 1111.

A right knee disorder was noted on service entrance examination.  The January 1963 entrance examination noted mild instability of the medial and lateral collateral ligaments.  The Veteran was reported to suffer occasional right knee dislocations with the last occurring two months prior.  In July 1963, a service treatment record noted the Veteran's complaint of a football injury from one year prior, indicating that the knee had locked four times in the preceding week.  The physician stated that the Veteran "undoubtedly" had "a dislocating medial meniscus of the right knee."  In November 1966, a separation examination noted a trick right knee, with "no significant problem now."  The Veteran had reportedly been advised not to have surgery for the condition in 1964 by a civilian physician. 

Accordingly, because the Veteran's right knee disorder was noted upon entrance, the Veteran must show that his conditions worsened in service.  If the veteran makes such a showing, the burden shifts back to the VA to show by clear and unmistakable evidence that the increase in disability is due to the natural progression of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012). 

A July 2015 opinion from Dr. J. J., a private orthopedist, indicated that the Veteran's right knee disorder was exacerbated or worsened while in service as he experienced recurrent locking that occurred up to four times in one week.  The orthopedist further opined that the Veteran's service sped up his need for surgery that was performed in the mid-1970s by approximately 75 percent.

In contrast, a July 2013 VA examiner found that the Veteran's right knee disorder was not caused by, related to, or aggravated beyond its natural progression by his service.  The examiner reasoned that it was more likely caused by aging and a 47 year history of post-service employment and recreation.  

In this case the evidence of record reflects an increase in severity of the Veteran's preexisting right knee disorder during his active service.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  His service entrance examination noted mild instability of the medial and lateral collateral ligaments and reflected his report of occasional dislocations with the most recent one occurring two months ago.  Thereafter, in July 1963, he reported knee locking four times the previous week.  The July 2015 private orthopedic opinion stated that the Veteran's service sped up his need for knee surgery.

Here, there is no clear and unmistakable evidence that the increase in disability was due to the natural progression of the diseases.  The conclusions from the July 2013 VA examiner failed to address whether the Veteran's preexisting right knee disorder increased in severity during service or identify the cause of any increase.  As the July 2013 examiner provided insufficient rationale for the conclusion that the right knee condition was aggravated beyond its natural progression by service, they are insufficient to rebut the presumption of aggravation.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).

In sum, as there is no clear and unmistakable evidence of record to rebut the presumption of aggravation, service connection for a right knee disorder, based upon aggravation in service, is warranted.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306. 









(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to service connection for hearing loss is dismissed.

Entitlement to service connection for a right knee disorder, on the basis of aggravation of a preexisting disease, is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


